Citation Nr: 1533665	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  12-11 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1987 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which continued a disability rating of 40 percent for the Veteran's service-connected undiagnosed illness.

A September 2014 Board decision granted the Veteran a disability rating of 60 percent for his service-connected undiagnosed illness, and took jurisdiction of the TDIU claim as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board remanded the TDIU claim for development and adjudication.  Unfortunately, the AOJ did not substantially comply with the September 2014 remand directives, and the matter must once again be remanded for the requested development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the August 2014 remand, the Board directed the AOJ to provide the Veteran proper notice of how to substantiate a claim for TDIU; obtain outstanding VA medical records relating to the Veteran's service-connected disabilities; request the authorization for the release of any outstanding private treatment records relating to the Veteran's service-connected disabilities; carry out any additional development sufficient to assess the functional impairment caused by the Veteran's service-connected disabilities; and to readjudicate his claim.  

The AOJ sent the Veteran proper notice in October 2014, which included a VA Form 21-4142 for the authorization of the release of private medical records.  The Veteran did not submit a completed VA Form 21-4142 in response.  However, in November 2014 he submitted lay statements from his parents and his wife, as well as records pertaining to his wife's application for Family and Medical Leave to care for him.  These records included a document from the Veteran's treating physician, Dr. S. L., describing the Veteran's condition as one that "substantially impaired his ability to secure or follow a substantially gainful occupation by reason of disabilities related to service, or would do so absent treatment."  

In December 2014, the AOJ issued a Supplemental Statement of the Case (SSOC).  The SSOC did not reference the Veteran's November 2014 submissions, but relied on a January 2014 VA examination report as well as VA medical records dated through October 2014.  These VA medical records were not made part of the record.

The Veteran's representative resubmitted the aforementioned statements and other evidence, and the AOJ issued another SSOC in April 2015.  The April 2015 SSOC referenced VA medical records through April 2015; however, no new VA medical records were added to the claims file.  Later that month, the Veteran was afforded a VA examination to determine the current severity of his service-connected irritable bowel syndrome, and to obtain an opinion on that condition's effect on the Veteran's ability to find and maintain substantially gainful employment.  

The AOJ issued a subsequent SSOC in May 2015.  This SSOC considered the April 2015 VA examination report and VA medical records through May 2015.  Although the April 2015 VA examination report is of record, the more recent VA medical records are not.  

Thus, as the September 2014 remand directives have not been complied with, a remand is in order to ensure such compliance.

The Board notes that in a May 2015 Statement in Support of Claim, the Veteran's representative reported that the Veteran did not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) (2014).  However, VA Fast Letter 13-13 provides that, in situations where a Veteran has one disability ratable at 60 percent with an additional disability rated at 0 or 10 percent, the schedular requirements should be considered to be met.  Accordingly, the Veteran has satisfied the threshold percentage requirement for TDIU.

Lastly, with respect to outstanding private treatment records, the Board notes that the Veteran did not submit a completed VA Form 21-4142 authorizing the release of medical records from his private care providers, including Dr. S. L.  The Board stresses that the duty to assist is a two-way street, and that if the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment and evaluation records.  In particular, all records and reports relating to the Veteran's service-connected disabilities should be obtained.  All records received should be associated with the claims file.

2.  Request the Veteran furnish all dates and places of non-VA treatment for his service-connected disabilities, including records from Dr. S. L.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

3.  Complete any development deemed necessary in light of new evidence received, then readjudicate the Veteran's claim.  If the determination is unfavorable to the Veteran, he and his representative should be furnished a SSOC that addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




